Title: Aranda to the American Commissioners: Résumé, [27 September 1784]
From: Aranda, Pedro Pablo Abarca de Bolea, Conde de
To: American Commissioners


				⟨Paris, [September 27, 1784], in Spanish: I received your letter of the 22nd by the hand of Mr. Humphreys, in which you communicate the intention of the United States of America to establish with his Catholic Majesty an agreement that may be advantageous to the two nations. Certainly such principles as communicated in your letter will be pleasing to his Majesty, and I shall communicate your letter. To put his Majesty in a position to take such a step, I shall need to let him know whether one or more of you can render yourselves at Madrid to conduct and conclude the negotiation. It is the policy of this court that when treating with another government, negotiations are conducted in one of the two governments and not in a third place. When negotiating a peace between more than two powers, as we lately did, the case is different. As soon as your honors shall have acquainted me with your disposition as to this point, I shall forward your proposal to my court.⟩
			